Exhibit 10.48

MODIFICATION NUMBER ONE

TO MASTER LOAN AGREEMENT

THIS MODIFICATION NUMBER ONE TO MASTER LOAN AGREEMENT (the “Agreement”), dated
as of December 1, 2008 between NP FLM L.L.C., a Delaware limited liability
company, PREMIER NSN L.L.C., a Delaware limited liability company, ASBURY
ATLANTA JAGUAR L.L.C., a Delaware limited liability company, ASBURY ATLANTA LEX
L.L.C., a Delaware limited liability company, CN MOTORS, LTD., a Florida limited
partnership, C&O PROPERTIES, LTD., a Florida limited partnership, CFP MOTORS,
LTD., a Florida limited partnership, AVENUES MOTORS, LTD., a Florida limited
partnership, AF MOTORS, L.L.C., a Delaware limited liability company, ALM
MOTORS, L.L.C., a Delaware limited liability company, ASBURY-DELAND IMPORTS,
L.L.C., a Delaware limited liability company, COGGIN CHEVROLET L.L.C., a
Delaware limited liability company, COGGIN CARS L.L.C., a Delaware limited
liability company, CH MOTORS, LTD., a Florida limited partnership, HFP MOTORS
L.L.C., a Delaware limited liability company, CROWN GPG L.L.C., a Delaware
limited liability company, CROWN CHV L.L.C., a Delaware limited liability
company, CROWN GHO L.L.C., a Delaware limited liability company, CROWN GDO
L.L.C., a Delaware limited liability company, CROWN RIB L.L.C., a Delaware
limited liability company, CROWN MOTORCAR COMPANY L.L.C., a Delaware limited
liability company, ASBURY AUTOMOTIVE ATLANTA L.L.C., a Delaware limited
liability company, MCDAVID IRVING-HON, L.L.C., a Delaware limited liability
company, MCDAVID PLANO-ACRA, L.L.C., a Delaware limited liability company,
MCDAVID AUSTIN-ACRA, L.L.C., a Delaware limited liability company, MCDAVID
HOUSTON-HON, L.L.C., a Delaware limited liability company, MCDAVID HOUSTON-NISS,
L.L.C., a Delaware limited liability company and ASBURY AUTOMOTIVE TEXAS REAL
ESTATE HOLDINGS L.L.C., a Delaware limited liability company (each referred to
herein individually and collectively as “Borrower”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns, “WBNA”) and WACHOVIA FINANCIAL SERVICES, INC., a North Carolina
corporation (together with its successors and assigns, “WFSI”) (WBNA and WFSI
referred to herein individually and collectively as “Lender”).

RECITALS

A. Lender is the holder of certain Notes, as modified from time to time,
executed and delivered by Borrower and certain other loan documents, including
without limitation, a Master Loan Agreement, dated as of June 4, 2008, as
modified from time to time (the “Loan Agreement”).

B. Borrower and Lender have agreed to modify the terms of the Loan Agreement as
set forth herein.

In consideration of Lender’s continued extension of credit and the agreements
contained herein, the parties agree as follows:

AGREEMENT

ACKNOWLEDGMENT OF BALANCE. Borrower acknowledges that the most recent Commercial
Loan Invoices sent to Borrower with respect to the Obligations under each Note
is correct.

DEFINITIONS. Terms used in this Agreement which are capitalized and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement.



--------------------------------------------------------------------------------

MODIFICATIONS.

 

1. Section 1.1 “Defined Terms” of the Loan Agreement is hereby amended as
follows:

(a) The definition of “Bridge Loan” or “Bridge Loans” is hereby deleted in its
entirety and the following new definition of “Bridge Loan” or “Bridge Loans” is
hereby substituted in lieu thereof:

“‘Bridge Loan’ or ‘Bridge Loans’ means the term loans made by WBNA to Bridge
Loan Borrower as provided in Section 2.1.1 hereof.”

(b) The definition of “Bridge Loan Maturity Date” is hereby deleted in its
entirety and the following new definition of “Bridge Loan Maturity Date” is
hereby substituted in lieu thereof:

“‘Bridge Loan Maturity Date’ means April 30, 2009.”

(c) The definition of “Tenant” is hereby deleted in its entirety and the
following new definition of “Tenant” is hereby substituted in lieu thereof:

“‘Tenant’ means each, any and all tenants under a Lease for any Property.”

 

2. Exhibit A-3 of the Loan Agreement is hereby amended by deleting the reference
therein to “9401 Atlantic Boulevard, Jacksonville, Duval County, Florida”.

FACILITY FEE. In connection with the extension of the Bridge Loans, Borrower
shall pay to Lender contemporaneously with the execution hereof a
non-refundable, fully earned facility fee in the aggregate amount of $7,990.00.

ACKNOWLEDGMENTS AND REPRESENTATIONS. Borrower acknowledges and represents that
the Note, the Loan Agreement and other Loan Documents, as amended hereby, are in
full force and effect without any defense, counterclaim, right or claim of
set-off; that, after giving effect to this Agreement, no Event of Default under
the Loan Documents has occurred, all representations and warranties contained in
the Loan Documents are true and correct as of this date, all necessary action to
authorize the execution and delivery of this Agreement has been taken; and this
Agreement is a modification of an existing obligation and is not a novation.

COLLATERAL. Borrower acknowledges and confirms that there have been no changes
in the ownership of any Collateral since the Collateral was originally pledged;
Borrower acknowledges and confirms that the Lender has existing, valid first
priority security interests and liens in the Collateral; and that such security
interests and liens shall secure Borrower’s Obligations, including any
modification of the Note or Loan Agreement, if any, and all future
modifications, extensions, renewals and/or replacements of the Loan Documents.

MISCELLANEOUS. This Agreement shall be construed in accordance with and governed
by the laws of the Jurisdiction as originally provided in the Loan Documents,
without reference to the Jurisdiction’s conflicts of law principles. This
Agreement and the other Loan Documents constitute the sole agreement of the
parties with respect to the subject matter thereof and supersede all oral
negotiations and prior writings with respect to the subject matter thereof. No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto. The illegality, unenforceability or inconsistency of any provision of
this Agreement shall not in any way affect or impair the legality,
enforceability or consistency of the remaining provisions of this Agreement or
the other Loan Documents. This Agreement and the other Loan Documents are
intended to be consistent. However, in the event of any inconsistencies among
this Agreement and any of the Loan Documents, the terms of this Agreement, and
then the Loan Agreement, shall control. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which when taken together shall constitute but one and the same instrument.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE
DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF,
AGREES THAT IN ANY JUDICIAL, MEDIATION OR



--------------------------------------------------------------------------------

ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM (A
“DISPUTE”) THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT,
THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR
THE OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY
HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (A) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (B) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES
HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY
MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH
PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE DISPUTE IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE. Final Agreement. This Agreement
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.

ARBITRATION. Upon demand of any party hereto, whether made before or after
institution of any judicial proceeding, any claim or controversy arising out of
or relating to the Loan Documents between parties hereto shall be resolved by
binding arbitration conducted under and governed by the Commercial Financial
Disputes Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) and the Federal Arbitration Act. Disputes may include,
without limitation, tort claims, counterclaims, a dispute as to whether a matter
is subject to arbitration, or claims arising from documents executed in the
future, but shall specifically exclude claims brought as or converted to class
actions. A judgment upon the award may be entered in any court having
jurisdiction. Notwithstanding the foregoing, this arbitration provision does not
apply to disputes under or related to swap agreements. Special Rules. All
arbitration hearings shall be conducted in Charlotte, North Carolina. A hearing
shall begin within 90 days of demand for arbitration and all hearings shall
conclude within 120 days of demand for arbitration. These time limitations may
not be extended unless a party shows cause for extension and then for no more
than a total of 60 days. The expedited procedures set forth in Rule 51 et seq.
of the Arbitration Rules shall be applicable to claims of less than
$1,000,000.00. Arbitrators shall be licensed attorneys selected from the
Commercial Financial Dispute Arbitration Panel of the AAA. The parties do not
waive applicable Federal or state substantive law except as provided herein.
Preservation and Limitation of Remedies. Notwithstanding the preceding binding
arbitration provisions, the parties agree to preserve, without diminution,
certain remedies that any party may exercise before or after an arbitration
proceeding is brought. The parties shall have the right to proceed in any court
of proper jurisdiction or by self-help to exercise or prosecute the following
remedies, as applicable: (a) all rights to foreclose against any real or
personal property or other security by exercising a power of sale or under
applicable law by judicial foreclosure including a proceeding to confirm the
sale; (b) all rights of self-help including peaceful occupation of real property
and collection of rents, set-off, and peaceful possession of personal property;
(c) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and filing an
involuntary bankruptcy proceeding; and (d) when applicable, a judgment by
confession of judgment. Any claim or controversy with regard to any party’s
entitlement to such remedies is a Dispute. Waiver of Jury Trial. THE PARTIES
ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED
ANY RIGHT THEY MAY HAVE TO JURY TRIAL WITH REGARD TO A DISPUTE.

[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Modification Number One
to Master Loan Agreement to be duly executed under seal as of the day and year
first above written.

 

Property 1   CH MOTORS, LTD., a Florida limited partnership   By:      /s/ Craig
Monaghan     Craig Monaghan, its Vice President Property 2   CN MOTORS, LTD., a
Florida limited partnership   By:     /s/ Craig Monaghan     Craig Monaghan, its
Vice President Property 3   C&O PROPERTIES, LTD., a Florida limited partnership
BRIDGE     By:     /s/ Craig Monaghan     Craig Monaghan, its Vice President
Property 4   COGGIN CARS L.L.C., a Delaware limited liability company   By:  
  /s/ Craig Monaghan     Craig Monaghan, its Vice President Property 5   COGGIN
CHEVROLET L.L.C., a Delaware limited liability company   By:     /s/ Craig
Monaghan     Craig Monaghan, its Vice President Property 6   AVENUES MOTORS,
LTD., a Florida limited partnership   By:     /s/ Craig Monaghan     Craig
Monaghan, its Vice President Property 7   AF MOTORS, L.L.C., a Delaware limited
liability company   By:      /s/ Craig Monaghan     Craig Monaghan, its Vice
President   And   ALM MOTORS, L.L.C., a Delaware limited liability company  
By:      /s/ Craig Monaghan     Craig Monaghan, its Vice President

[Signatures continue on following page]



--------------------------------------------------------------------------------

Property 8   ASBURY-DELAND IMPORTS, L.L.C., a Delaware limited liability company
  By:     /s/ Craig Monaghan     Craig Monaghan, its Vice President Property 9  
HFP MOTORS L.L.C., a Delaware limited liability company   By:     /s/ Craig
Monaghan     Craig Monaghan, its Vice President Property 10   CFP MOTORS, LTD.,
a Florida limited partnership   By:     /s/ Craig Monaghan     Craig Monaghan,
its Vice President Property 11   CROWN GHO L.L.C., a Delaware limited liability
company   By:     /s/ Craig Monaghan     Craig Monaghan, its Vice President
Property 12   CROWN GDO L.L.C., a Delaware limited liability company   By:   
  /s/ Craig Monaghan     Craig Monaghan, its Vice President Property 13   CROWN
GPG L.L.C., a Delaware limited liability company   By:     /s/ Craig Monaghan  
  Craig Monaghan, its Vice President

Property 14

BRIDGE

  CROWN CHV L.L.C., a Delaware limited liability company   By:     /s/ Craig
Monaghan     Craig Monaghan, its Vice President Property 15   CROWN RIB L.L.C.,
a Delaware limited liability company   By:     /s/ Craig Monaghan     Craig
Monaghan, its Vice President Property 16   CROWN MOTORCAR COMPANY L.L.C., a
Delaware limited liability company   By:     /s/ Craig Monaghan     Craig
Monaghan, its Vice President

[Signatures continue on following page]



--------------------------------------------------------------------------------

Property 17   ASBURY ATLANTA LEX L.L.C., a Delaware limited liability company  
By:     /s/ Craig Monaghan     Craig Monaghan, its Vice President Property 18  
ASBURY ATLANTA JAGUAR L.L.C., a Delaware limited liability company   By:   
  /s/ Craig Monaghan     Craig Monaghan, its Vice President Property 19  
PREMIER NSN L.L.C., a Delaware limited liability company   By:     /s/ Craig
Monaghan     Craig Monaghan, its Vice President Property 20   NP FLM L.L.C., a
Delaware limited liability company   By:     /s/ Craig Monaghan     Craig
Monaghan, its Vice President Property 21   ASBURY AUTOMOTIVE ATLANTA L.L.C., a
Delaware limited liability company   By:     /s/ Craig Monaghan     Craig
Monaghan, its Vice President Property 22 and 23   MCDAVID IRVING-HON, L.L.C., a
Delaware limited liability company   By:     /s/ Craig Monaghan     Craig
Monaghan, its Vice President Property 24   ASBURY AUTOMOTIVE TEXAS REAL ESTATE
HOLDINGS L.L.C., a Delaware limited liability company   By:     /s/ Craig
Monaghan     Craig Monaghan, its Vice President Property 25   MCDAVID
PLANO-ACRA, L.L.C., a Delaware limited liability company   By:      /s/ Craig
Monaghan     Craig Monaghan, its Vice President Property 26, 30, 31 and 32  
MCDAVID HOUSTON-HON, L.L.C., a Delaware limited liability company   By:     /s/
Craig Monaghan     Craig Monaghan, its Vice President

[Signatures continue on following page]



--------------------------------------------------------------------------------

Property 27 and 29   MCDAVID HOUSTON-NISS, L.L.C., a Delaware limited liability
company   By:     /s/ Craig Monaghan     Craig Monaghan, its Vice President
Property 28   MCDAVID AUSTIN-ACRA, L.L.C., a Delaware limited liability company
  By:     /s/ Craig Monaghan     Craig Monaghan, its Vice President   Accepted
in Winston-Salem, North Carolina:   WACHOVIA BANK, NATIONAL ASSOCIATION   By:  
  /s/ Michael R. Burkitt     Michael R. Burkitt, Senior Vice President  
WACHOVIA FINANCIAL SERVICES, INC.   By:     /s/ Michael R. Burkitt     Michael
R. Burkitt, Senior Vice President